DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to applicant’s arguments/remarks filed on 08/04/2022. Claims 1, and 15 have been amended. No new claims have been cancelled and no new claims have been added. Accordingly, claims 1-2, 5, 7-9, 11-15, and 17-20 are now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7-9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving first non-discrete sensory data, first discrete quantitative data, presenting a user interface to a human interpreter containing said data, said user interface is configured to receive discrete numeric values from the human interpreter, receiving the discrete numeric values, determining second discrete quantitative data based on the discrete numeric values, and forming a vehicle event record.
The limitations of “determining second discrete quantitative data based on the discrete numeric values, and forming a vehicle event record” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a processor” language, the limitations in the context of this claim encompasses the user mentally observing said collected data, mentally calculating a second discrete quantitative data and forming a vehicle event record. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “a processor, receiving first non-discrete sensory data, first discrete quantitative data, presenting a user interface to a human interpreter containing said data, said user interface is configured to receive discrete numeric values from the human interpreter, receiving the discrete numeric values through electronic data transfer, and an electronic record”. The additional elements listed above are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not add meaningful limitations to the abstract idea beyond generally linking it to a particular technological environment that is implementation via computers. Accordingly, said additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites “present a user interface to a human interpreter configured to receive data”. Said user interface is recited at a high level of generality and reads on receiving and outputting data, i.e. insignificant extra solution activities or pre/post-solution activities, i.e. data gathering, and post-solution activity, i.e. generating a report from computed data. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For the user interface and receiving and presenting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the data collected is data beyond what a vehicle event recorder collects and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5, 7-9, 11-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson et al US 2007/0257815 A1 (hence Gunderson) in view of Stove GB 2310377A (hence Stove), and Minami et al US 2005/0096836 A1 (hence Minami).
In re claims 1 and 15, Gunderson discloses computer assisted feedback for taking risk out of driving and more specifically relates to event based analysis for counseling of fleet drivers, reconstruction and forensic analysis of automobile accidents, and individualized driver scoring and vehicle rating (Paragraph 0002) and teaches the following:
receive first non-discrete sensory data that has been captured by one or more video cameras carried by a vehicle, wherein the one or more video cameras include a first video camera, wherein the first video camera is aimed at an interior of the vehicle, wherein the first non-discrete sensory data includes video data wherein the video data has been captured by the first video camera (Paragraphs 0005, 0026, 0028, and 0033-0034); receive first discrete quantitative data related to operation of the vehicle (Paragraphs 0007, 0028, and 0035); receive, through electronic data transfer, the discrete numeric values (Fig.7 and Paragraphs 0057-0058); automatically determine second discrete quantitative data based on the discrete numeric values (Fig.9 and Paragraphs 0066-0067); and form a vehicle event record that is an electronic record including the first non-discrete sensory data, the first discrete quantitative data, and the second discrete quantitative data (Fig.2 and Paragraphs 0030, 0035, and 0060)
Gunderson discloses a camera pointed towards the interior of the vehicle as recited above but doesn’t explicitly teach the following:
the first video camera is aimed at a vehicle operator, and wherein the video data further depicts a hand position of the vehicle operator as the vehicle operator operates the vehicle
Nevertheless, Stove discloses a processing device for monitoring a physiological condition of an operator and teaches the following:
the first video camera is aimed at a vehicle operator, and wherein the video data further depicts a hand position of the vehicle operator as the vehicle operator operates the vehicle (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Gunderson reference to include the video camera, as taught by Stove, in order to in order to obtain a change in the psychological condition of a user (Stove, entire reference)
Gunderson discloses an operator analyzing vehicle events (Fig.7 and Paragraphs 0057-0059, and 0063) but doesn’t explicitly teach the following:
present a user interface to a human interpreter, wherein information presented through the user interface to the human interpreter includes both the first discrete quantitative data related to operation of the vehicle and the video data included in the first non-discrete sensory data depicting the vehicle operator operating the vehicle as captured by the first video camera aimed at the vehicle operator, wherein the user interface is configured to receive discrete numeric values from the human interpreter
Nevertheless, Minami discloses a vehicle operation information management and evaluation system that uses a network (Paragraph 0001) and teaches the following:
present a user interface to a human interpreter, wherein information presented through the user interface to the human interpreter includes both the first discrete quantitative data related to operation of the vehicle and the video data included in the first non-discrete sensory data depicting the vehicle operator operating the vehicle as captured by the first video camera aimed at the vehicle operator, wherein the user interface is configured to receive discrete numeric values from the human interpreter (Paragraph 0072)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Gunderson reference to include a user interface to present and receive data to and from an operator, as taught by Minami, in order to perform operation management, evaluation, and instruction on vehicles used by users, such as companies and offices, through a network, thus promoting economic operation and reducing the burden on the environment (Minami, Paragraph 0004).
In re claim 2, Gunderson teaches the following:
wherein the one or more video cameras have a field of view that includes an environment about the vehicle (Paragraphs 0026 and 0034)
In re claim 5, Gunderson teaches the following:
wherein the one or more physical processors are further configured to transfer the vehicle event record to a remote computing device that is external to the vehicle (Fig.4 and Paragraph 0036)
In re claims 7 and 17, Gunderson teaches the following:
a data store configured to electronically store the first non-discrete sensory data, the first discrete quantitative data, and the second discrete quantitative data, the data store comprising one or more of a relational database, a NoSQL database, or a Hadoop data store (Fig.6 and Paragraph 0044)
In re claim 8, Gunderson teaches the following:
the data store is configured such that the stored data is associated with a vehicle event and a vehicle event timeline in the data store (Paragraph 0035)
In re claim 9, Gunderson teaches the following:
wherein the user interface includes one or more of a keypad, a button, a switch, a keyboard, a knob, a lever, a display screen, a touch screen, a speaker, a microphone, an indicator light, an audible alarm, a printer, or a tactile feedback device (Paragraph 0058, it is inherent that a user interface comprises any of the input forms recited in the claim)
In re claims 11 and 18, Gunderson teaches the following:
wherein the first non-discrete sensory data includes one or more of audio recording data or visual information representing a vehicle environment of the vehicle, the visual information acquired by the one or more video cameras, the vehicle environment including spaces in and around the interior and an exterior of the vehicle, the one or more video cameras including one or more of a forward looking camera, a driver view camera, a passenger view camera, a rear vehicle view camera, or a side vehicle view camera (Fig.2, #100, Fig.3, and Paragraphs 0030, and 0033-0034)
In re claims 12 and 19, Gunderson teaches the following:
wherein the user interface is configured to provide a graphical representation of the first discrete quantitative data, the graphical representation of the first discrete quantitative data including a graphical representation of one or more of vehicle acceleration, vehicle speed, engine speed, vehicle gear, vehicle brake position, vehicle steering wheel position, throttle position, engine load, vehicle angular velocity, gear ratio, lane departure, following distance, a collision warning, rollover protection system activation, fishtailing protection system activation, a speedometer, an engine RPM gage, or a force gauge (Paragraph 0035)
In re claim 13, Gunderson teaches the following:
wherein the one or more physical computer processors are configured such that the vehicle event record includes coaching information (Fig.7, #430 and Paragraph 0059)
In re claims 14 and 20, Gunderson teaches the following:
wherein the one or more physical computer processors are further configured to generate and facilitate distribution of a report based on multiple individual vehicle events (Fig.7, #440 and Paragraph 0060)

Response to Arguments
Applicant's arguments filed on 06/20/2022 with respect to the rejection of claims 1-2, 5-9, and 11-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks that (i) receiving the particular video data of the vehicle operator, (ii) presenting a user interface (which presents this particular video data), and (iii) receiving the discrete numerical values from the reviewer related to the particular video data, are not mental processes, and cannot be practically performed in the mind, note that the examiner has treated said limitations as additional elements listed above are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component and as insignificant extra solution activities or pre/post-solution activities, i.e. data gathering, and post-solution activity, i.e. generating a report from computed data (see 101 rejection above)
With respect to applicant’s arguments/remarks that the claims as amended describe a specific type of video data and that the judicial exception is integrated into a practical application, the examiner respectfully disagrees with that statement. A description of what kind of data is gathered doesn’t change the fact the additional step of receiving data by the camera is an insignificant extra solution activities or pre-solution activities, i.e. data gathering. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.

With respect to Applicant’s arguments/remarks filed on 06/20/2022 with respect to the rejection(s) of claim(s) 1-2, 5, 7-9, 11-15, and 17-20  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson in view of Taruki and Minami have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gunderson et al US 2007/0257815 A1 (hence Gunderson), Stove GB 2310377A and Minami et al US 2005/0096836 A1 (hence Minami) as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669